COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Humphreys and Friedman


              FELIX MARTINEZ PACHECO
                                                                           MEMORANDUM OPINION* BY
              v.      Record No. 1044-21-3                             CHIEF JUDGE MARLA GRAFF DECKER
                                                                                  JUNE 21, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                               Bruce D. Albertson, Judge

                                (John M. Bodenhamer; Big Law Valley, PLLC, on brief), for
                                appellant. Appellant submitting on brief.

                                (Jason S. Miyares, Attorney General; Matthew P. Dullaghan, Senior
                                Assistant Attorney General; on brief), for appellee. Appellee
                                submitting on brief.


                      Felix Martinez Pacheco appeals the revocation of his previously suspended sentence. He

              argues that the trial court erred by failing to consider a significant relevant factor and by

              sentencing him to serve six years of active time. The active sentence imposed was within the

              statutory maximum and was not an abuse of discretion. Therefore, we affirm the decision of the

              trial court.

                                                       I. BACKGROUND1

                      The instant appeal involves the appellant’s third revocation proceeding. In 2009, the

              appellant was convicted of taking indecent liberties with a child, failing to register as a sex

              offender, and making an obscene display in a public place. The trial court imposed a total of


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       On appeal of the revocation of a suspended sentence, we review the evidence in the
              light most favorable to the Commonwealth, as the party who prevailed below. Jacobs v.
              Commonwealth, 61 Va. App. 529, 535 (2013).
fifteen years and twelve months for those offenses and suspended eight years and twelve months.

Later that same year, the appellant was convicted of assaulting a law enforcement officer. He

received a sentence of five years, with three years and five months suspended. In all, the

appellant had eight years and seven months of active time to serve in prison with the remaining

time suspended.

       The first revocation proceeding occurred in June 2019. At that time, the trial court found

that the appellant violated his probation due to a new charge of assault on a law enforcement

officer while he was incarcerated. The violation report also reflected that the appellant had

committed twenty-two disciplinary infractions while he was incarcerated. Those infractions

included “lewd or obscene acts directed toward or in the presence of another, . . . indecent

exposure, attempting to commit/engaging in sexual acts with others by consent, . . . and sexual

assault upon or making forcible sexual advances toward an offender.” The court revoked the

previously suspended sentence and resuspended a portion of it, leaving him with twelve months

to serve. The appellant was released from incarceration in September 2019.

       Two weeks after his release, the appellant’s probation officer filed a violation report for

his failure to contact the probation office, triggering a second revocation proceeding. The trial

court found that the appellant violated his probation. The court revoked the suspended sentence

and resuspended part of it, leaving him with two years to serve. The appellant was released in

June 2021.

       Three days later, the appellant’s probation officer filed a report alleging a violation

because the appellant failed to contact him. At the resulting third revocation hearing in August

2021, the appellant did not contest that he committed the charged violation. The only issue was

his sentence.




                                                -2-
       The sentencing guidelines recommended that the appellant serve one to four years. The

appellant asked for leniency based on the technical nature of his violation. He testified that he

registered for the sex offender registry on the day of his release and he did not believe that he

was on probation at the time. His attorney asked him several times if he would comply with the

conditions under which he was released on probation, but the appellant did not respond. The

Commonwealth requested that the court not resuspend any of the remaining time, arguing that

the appellant’s history and statements in court reflected that he was not “amenable” to supervised

probation. The Commonwealth introduced evidence of the prior probation violations as well as

the appellant’s criminal history.

       The trial court found that the appellant violated his supervised probation. It revoked his

suspended sentence and resuspended three years and five months, leaving six years for him to

serve. In doing so, the court found that the appellant had “a history of dangerous sexual behavior

and dangerous behavior to law enforcement.” The court also commented that the appellant had

“basically stated he will not comply with probation.” It concluded that no conditions could

“ensure the safety of the people of the Commonwealth.”

                                          II. ANALYSIS

       The appellant challenges the sentence imposed upon the revocation of the suspension of

his sentence.2 He claims that the trial court “failed to take into account the incredibly short time

[he] was on probation before proceeding on a violation.” The appellant also contends that the

court failed to consider the fact that he had registered with the sex offender registry promptly




       2
           He does not challenge the underlying decision to revoke his suspended sentence.

                                                -3-
upon his release.3 He argues that the six-year sentence of active time imposed was an abuse of

discretion.

       After imposing a sentence, a trial “court may suspend imposition of sentence or suspend

the sentence in whole or part and in addition may place the defendant on probation under such

conditions as the court shall determine.” Code § 19.2-303. If a trial court subsequently finds

good cause to believe that a defendant violated the terms of his suspended sentence, “then the

court may revoke the suspension and impose” a new sentence. Code § 19.2-306(C).

       “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender . . . .” Howell v. Commonwealth, 274

Va. 737, 740 (2007). “When coupled with a suspended sentence, probation represents ‘an act of

grace on the part of the Commonwealth to one who has been convicted and sentenced to a term

of confinement.’” Price v. Commonwealth, 51 Va. App. 443, 448 (2008) (quoting Pierce v.

Commonwealth, 48 Va. App. 660, 667 (2006)).

       A trial court’s ruling in a revocation proceeding “will not be reversed [on appeal absent]

a clear showing of abuse of discretion.” Jacobs v. Commonwealth, 61 Va. App. 529, 535 (2013)

(quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “[T]he phrase ‘abuse of

discretion’ means that the [trial] court ‘has a range of choice, and that its decision will not be

disturbed as long as it stays within that range and is not influenced by any mistake of law.’”

Ellis v. Commonwealth, 68 Va. App. 706, 711 (2018) (first alteration in original) (quoting



       3
          Neither party mentions Code § 19.2-306.1, which took effect July 1, 2021. See 2021
Va. Acts Spec. Sess. I ch. 538. Similarly, the appellant did not argue below that this code section
applied to his case. Therefore, we do not address whether the statute is retroactive. See Rule
5A:18 (providing that generally an objection must be made below for a ruling to constitute “a
basis for reversal”); Rule 5A:20(e) (requiring an appellant to state clearly the “argument . . .
relating to each assignment of error”). See generally Green v. Commonwealth, __ Va. App. __,
__ (June 14, 2022) (holding that Code § 19.2-306.1 did not apply because both the crime
occurred and the prosecution began before the statute’s effective date).
                                                -4-
Sauder v. Ferguson, 289 Va. 449, 459 (2015)). “Only when reasonable jurists could not differ

can we say an abuse of discretion has occurred.” Minh Duy Du v. Commonwealth, 292 Va. 555,

564 (2016) (quoting Grattan v. Commonwealth, 278 Va. 602, 620 (2009)). “This bell-shaped

curve of reasonability governing . . . appellate review rests on the venerable belief that the judge

closest to the contest is the judge best able to discern where the equities lie.” Id. (quoting

Sauder, 289 Va. at 459).

       Here, the appellant argues that in setting his sentence, the court failed to consider that the

time in which he failed to report to his probation officer was short and that he promptly

registered with the sex offender registry. In determining how much of the appellant’s sentence to

resuspend, the trial court had discretion to weigh the mitigating factors that he presented. See

Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000). “The exercise of judicial discretion

‘“implies conscientious judgment, not arbitrary action.”’” Rhodes v. Commonwealth, 45

Va. App. 645, 650 (2005) (quoting Slayton v. Commonwealth, 185 Va. 357, 367 (1946)). The

appellate court presumes that a trial court knows the law and applies it correctly. Groves v.

Commonwealth, 50 Va. App. 57, 61-62 (2007). Based on the court’s ruling, it is fair to infer that

the court considered the mitigating evidence as argued by the appellant at the revocation hearing

and simply weighed it as it saw fit. See Henderson v. Commonwealth, 285 Va. 318, 326 (2013)

(inferring a trial court’s finding from its ruling). Against the mitigating factors raised by the

appellant, the court weighed his history of “dangerous behavior” and his testimony

demonstrating a reluctance to comply with probation. Although we recognize that the sentence

exceeded that recommended by the probation violation guidelines, those guidelines “are merely a

‘tool’ to assist the judge in fixing an appropriate punishment.” See Belcher v. Commonwealth,

17 Va. App. 44, 45 (1993) (quoting Hudson v. Commonwealth, 10 Va. App. 158, 161 (1990)). A




                                                 -5-
trial court is not bound by them and must review and assess the evidence in each individual case,

as the court did here. See id.

       The appellant also contends that the trial court abused its discretion by suspending only

three years and five months of his sentence, leaving him with six years to serve. This argument

is directly contradicted by established law. See Minh Duy Du, 292 Va. at 564 (explaining that a

trial court acts within its discretion when it imposes a sentence within the statutory range). The

trial court was permitted—but not required—to resuspend all or part of the sentence. See

Alsberry v. Commonwealth, 39 Va. App. 314, 320 (2002). The court knew that the appellant had

a history of violations, “dangerous sexual behavior[,] and dangerous behavior to law

enforcement.” It also found, based on the appellant’s testimony, that he would “not comply with

probation” and that “no set of conditions” could ensure the public’s safety. Our review of the

record supports the conclusion that the trial court properly exercised its discretion. See Price, 51

Va. App. at 448-49 (holding that after the defendant willfully violated the conditions of his

probation by using cocaine and failing to report to his probation officer, the trial court acted

within its discretion by imposing an active period of incarceration); Rhodes, 45 Va. App. at

650-51 (affirming the revocation of a sentence suspension and imposition of a portion of the

remaining time after the defendant violated the terms of his suspended sentence by withdrawing

from a detention center program).

                                        III. CONCLUSION

       The trial court did not abuse its discretion by resuspending three years and five months of

the appellant’s sentence and ordering that he serve six years. Consequently, we affirm the trial

court’s judgment.

                                                                                            Affirmed.




                                                -6-